TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 22, 2016



                                      NO. 03-16-00077-CV


   Phil Wilson, in his official capacity as general manager of the Lower Colorado River
   Authority; and Timothy Timmerman; Thomas Michael Martine; J. Scott Arbuckle;
 Steve K. Balas; Lori A. Berger; Joseph M. Crane; Pamela Jo Ellison; John M. Franklin;
    Raymond A. Gill, Jr.; Charles B. Johnson; Sandra Wright Kibby; Robert Lewis;
      George W. Russell; Franklin Scott Spears, Jr.; and Martha Leigh M. Whitten;
          in their official capacities as members of the board of directors of the
                        Lower Colorado River Authority, Appellants

                                                 v.

                                New Braunfels Utilities, Appellee




        APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the interlocutory order signed by the trial court on January 22, 2016.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s interlocutory order. Therefore, the Court affirms the trial

court’s interlocutory order. The appellants shall pay all costs relating to this appeal, both in this

Court and in the court below.